United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3483
                        ___________________________

          International Brotherhood of Teamsters Local Union No. 682

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                           Thoele Asphalt Paving, Inc.

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                             Submitted: May 29, 2013
                               Filed: June 4, 2013
                                 [Unpublished]
                                 ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       International Brotherhood of Teamsters Local Union No. 682 (Local 682) and
Thoele Asphalt Paving, Inc. (TAP) have a collective bargaining agreement (CBA).
Local 682 member Daniel Loeffelman filed a grievance under the CBA, complaining
that TAP unjustly terminated him. Ultimately, the grievance was submitted to
arbitration, and the arbitrator sustained the grievance and awarded Loeffelman
reinstatement and make-whole relief. Local 682 then brought an action in district
court1 to enforce the arbitration award. The district court entered judgment in favor
of Local 682, and TAP appeals. For the following reasons, this court affirms. See
Wells Fargo Bank, N.A. v. WMR e-PIN, LLC, 653 F.3d 702, 710 (8th Cir. 2011) (in
appeals from district court orders confirming arbitration awards, this court reviews
factual findings for clear error and legal questions de novo).

       The district court correctly concluded that the dispute was arbitrable, and that
the arbitrator did not exceed his power by (1) determining that the CBA contained an
implied just-cause-for-termination provision, and (2) awarding back pay. See
Trailmobile Trailer, LLC v. Int’l Union of Elec., Elec., Salaried, Mach., & Furniture
Workers, 223 F.3d 744, 746 (8th Cir. 2000) (review of arbitration award considers
whether parties agreed to arbitrate and whether arbitrator had power to make award
he made). As the district court observed, the CBA’s arbitration clause was very
broad, see 3M Co. v. Amtex Sec., Inc., 542 F.3d 1193, 1199 (8th Cir. 2008)
(arbitration clauses must be construed liberally; any doubts must be resolved in favor
of arbitration); Int’l Brotherhood of Teamsters v. Logistics Support Group, 999 F.2d
227, 229-31 (7th Cir. 1993) (finding of nonarbitrability requires absolutely
undeniable, specific reservation of issue in management-rights clause); the
arbitrator’s interpretation of ambiguous CBA provisions was within his authority, see
Int’l Paper Co. v. United Paperworkers Int’l Union, 215 F.3d 815, 817 (8th Cir.
2000) (arbitrator’s award is legitimate if it draws its essence from agreement); SFIC
Props. v. Int’l Ass’n of Machs. & Aerospace Workers, 103 F.3d 923, 927 (9th Cir.
1996) (“[t]o infer a [just-cause] requirement is to find it already in the CBA . . . rather
than to add a new requirement”); Int’l Brotherhood of Teamsters, 999 F.2d at 229-31
(7th Cir. 1993) (implied just-cause provision can trump management-rights clause);
and the remedial portion of the award was appropriate, as the CBA did not


      1
       The Honorable Audrey G. Fleissig, United States District Judge for the
Eastern District of Missouri.

                                           -2-
specifically prohibit the awarded remedies, see United Paperworkers Int’l Union v.
Misco, Inc., 484 U.S. 29, 41 (1987) (although arbitrator’s decision must draw its
essence from contract, he must use his informed judgment to reach fair solution to
problem, especially when formulating remedies); see also Trailmobile Trailer, 223
F.3d at 748 (noting the “remedial discretion” an “arbitrator customarily has in
reviewing terminations for just cause”).

      The judgment of the district court is affirmed.
                     ______________________________




                                       -3-